Citation Nr: 0317611	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  96-48 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an increased evaluation for frostbite of 
the feet and hands, rated as 10 percent disabling, prior to 
January 12, 1998.  

2.  Entitlement to an increased evaluation for a cold injury 
of the left upper extremity, currently evaluated as 20 
percent disabling, from January 12, 1998.  

3.  Entitlement to an increased evaluation for a cold injury 
of the right upper extremity, currently evaluated as 20 
percent disabling from January 12, 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1950 to April 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The claim originated from the 
RO in Cleveland, Ohio and was subsequently transferred to the 
Pittsburgh, Pennsylvania RO.  

In October 1998, the Board denied the veteran's claim of 
entitlement to an increased evaluation for residuals, gunshot 
wound, left deltoid muscle beyond 20 percent, and increased 
the veteran's evaluation for his frostbite of the feet and 
hands from noncompensable to 10 percent disabling.  The 
veteran appealed this determination to The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") and in an order, the Court 
vacated the Board's decision, and remanded the case to the 
Board for further proceedings and adjudication. 

In December 1999, the Board remanded the case to the RO for 
additional development. While the case was in remand status, 
the RO recharacterized the veteran's frostbite of the feet 
and hands, in compliance with newly enacted regulations.  The 
disability was recharacterized as a cold injury of the left 
and right lower extremities, each evaluated as 30 percent 
disabling, and a cold injury of the left and right upper 
extremities, each evaluated as 20 percent disabling.  The RO 
also granted service connection for a left rotator cuff 
injury with degenerative changes due to the service-connected 
gunshot wound of the left shoulder, and assigned a 10 percent 
evaluation.  As to the August 2001 grant of service 
connection for a left rotator cuff injury with degenerative 
changes due to the service-connected gunshot wound of the 
left shoulder disability, and the assignment of a 10 percent 
rating, the Board notes that this issue was listed on an 
August 2001 supplemental statement of the case, informing the 
veteran of the decision.  The RO informed the veteran that if 
the supplemental statement of the case contained an issue 
which was not included in the veteran's prior substantive 
appeal, he had 60 days to perfect an appeal as to that new 
issue.  This issue is mentioned in the April 2002 statement 
of the veteran's representative.  However, the veteran did 
not timely perfect an appeal to the determination on that 
issue, and the Board will not address the matter further. 

In June 2002, the Board denied an increased evaluation for 
residuals of a gunshot wound, left deltoid muscle, beyond 20 
percent, an increased evaluation for frostbite of the feet 
and hands, beyond 10 percent prior to January 12, 1998, an 
increased evaluation for a cold injury of the left lower 
extremity, beyond 30 percent from January 12, 1998, and an 
increased evaluation for a cold injury of the right lower 
extremity, beyond 30 percent from January 12, 1998.  The 
issues remaining on appeal, entitlement to an increased 
evaluation for a cold injury of the left upper extremity, 
currently evaluated as 20 percent disabling, from January 12, 
1998, and entitlement to an increased evaluation for a cold 
injury of the right upper extremity, currently evaluated as 
20 percent disabling, from January 12, 1998, were deferred 
pending further development.  

The veteran appealed the Board's June 2002 decision to the 
Court, and in February 2003, the Court issued a decision that 
vacated and remanded the part of the decision which addressed 
the issue of entitlement to an increased evaluation for 
frostbite of the feet and hands, rated as 10 percent 
disabling, prior to January 12, 1998 to the Board for 
readjudication and the issuance of a new decision.  




REMAND

In May 2002, the Board undertook additional development on 
this claim, pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development action requested by 
the Board has been completed and has resulted in the 
acquisition of the report of a June 2003 VA examination 
report.  The record reflects that the veteran has not been 
afforded the opportunity to review the addition to the record 
pursuant to 38 C.F.R. § 20.903(b) (2002).  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development action.  He has not been 
provided the option of having the evidence initially 
considered by the RO, and thus has not waived his right to 
have the newly acquired additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is unclear whether the RO has adequately provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal, considering all applicable laws 
and regulations, as well as the old and 
new criteria noted under Diagnostic Code 
7122. See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). The RO should also 
address the propriety of evaluating the 
veteran's frostbite of the feet and hands 
as separate disabilities prior to January 
12, 1998.   If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




